
	
		One Hundred Twelfth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the third
		day of January, two thousand and twelve
		S. 3630
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To designate the facility of the United
		  States Postal Service located at 218 North Milwaukee Street in Waterford,
		  Wisconsin, as the Captain Rhett W. Schiller Post
		  Office.
	
	
		1.Captain Rhett W. Schiller Post
			 Office
			(a)DesignationThe facility of the United States Postal
			 Service located at 218 North Milwaukee Street in Waterford, Wisconsin, shall be
			 known and designated as the Captain Rhett W. Schiller Post
			 Office.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Captain
			 Rhett W. Schiller Post Office.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
